Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Chen et al. (US 20180359483) (hereinafter Chen) teaches a method, apparatus, and non-transitory computer readable medium of processing video data, comprising:
determining, for a conversion between a current video block of a video and a bitstream of the video, a first prediction block in a first domain from at least one reference picture using an unrefined motion information, wherein the current video block is a luma block (e.g. Fig. 6 and pars. 144 – 147); 
applying, at least based on the first prediction block, a motion information refinement process on the unrefined motion information to obtain a motion offset information (e.g. Fig. 6 and pars. 144 – 147); 
generating a second prediction block from samples in the at least one reference picture using the motion offset information (e.g. Fig. 6, and pars. 144 – 147).
Chen does not explicitly teach:
converting, based on a forward mapping process, the second prediction block from the first domain to the second domain in which samples of the second prediction block are mapped into particular values; 
generating reconstructed samples of the current video block based on the second prediction block in the second domain,
wherein a piecewise linear model is used to map the samples of the second prediction block into the particular values during the forward mapping process, and
wherein scale coefficients of the piecewise linear model is determined based on first variables which are determined based on syntax elements included in an adaptation parameter set and a second variable which are determined based on bit depth
Lu et al. (US 2020/0267392) (hereinafter Lu), however, teaches a method, apparatus and non-transitory computer readable medium for processing video data:
converting, based on a forward mapping process, the second prediction block from the first domain to the second domain in which samples of the second prediction block are mapped into particular values (e.g. pars. 65 – 70); 
generating reconstructed samples of the current video block based on the second prediction block in the second domain (e.g. par. 65 – 70), and
wherein a piecewise linear model is used to map the samples of the second prediction block into the particular values during the forward mapping process (e.g. pars. 65 – 70).
Neither Chen nor Lu teach:
wherein scale coefficients of the piecewise linear model is determined based on first variables which are determined based on syntax elements included in an adaptation parameter set and a second variable which are determined based on bit depth.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of claims, is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487      

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487